Citation Nr: 1616017	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DM). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was remanded in January 2009, December 2013, and December 2015 for further development. 

The Veteran testified at a videoconference hearing in December 2008 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The directives of the December 2015 Board remand were complied with and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.
 
2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 
 
3.  Current hypertension is not causally or etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice to the Veteran in July 2006 and March 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence, to include testimony.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for service connection for hypertension, the Veteran was afforded numerous VA examinations and numerous VA opinions were provided as to the etiology of the Veteran's current hypertension.  Moreover, the most recent opinion, obtained in February 2016, complies with the directives set forth in the December 2015 remand.  

The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and appeared at hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected DM.  In the alternative, the Veteran maintains that his hypertension arises as a result of his period of service. 

The Veteran is presently service connected for DM; residuals of a cerebrovascular accident associated with DM; and coronary artery disease associated with DM.  Service connection for DMs was awarded on a presumptive basis, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), (iii), and 3.309(e), based on the Veteran's presumed exposure to herbicides during his documented active duty inside the territorial confines of the Republic of Vietnam.

Under Diagnostic Code 7101 hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 CFR § 4.104, Note (1).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

After a review of all the lay and medical evidence of record, the Board first finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2). 

Given the foregoing, service connection for hypertension on the basis of exposure to Agent Orange is not warranted.  The Board is still obliged to fully consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1043-44. 

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the April 1968 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 110/70).  The service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service.  Such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 1988, approximately twenty years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person. Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected DM, to address the relationship between the Veteran's service-connected diabetes and his hypertension, he was examined by a VA physician in July 2007.  The Veteran's VA file was reviewed by the examiner in conjunction with the claim.  The examiner opined that it was less likely as not that the Veteran's hypertension was on the basis of diabetes mellitus.  The examiner indicated that the Veteran's renal function was normal.

In a January 2009 remand, the Board noted that although the examiner opined that it was less likely as not that the Veteran's hypertension was the basis of diabetes mellitus given that his renal function was normal, no further rationale was provided for this conclusion.  The Board requested that the Veteran be afforded a VA examination to assess the current etiology of his hypertension.  The examiner was to render an opinion as to whether the Veteran's hypertension was at least as likely as not (i.e., to at least a 50/50 degree of probability) a result of service, or whether such a relationship was unlikely (i.e., less than a 50/50 degree of probability) and whether the Veteran's hypertension was caused or aggravated by a service-connected disability, particularly the Veteran's service-connected DM.  

In conjunction with the remand, the Veteran was afforded a VA examination in May 2009.  Following examination, the examiner indicated that as had been documented in an April 2009 note, the Veteran had a longstanding history of hypertension.  He stated that with regard to the Veteran's hypertension, he concurred that his hypertension was less likely than not secondary to his DM without documentation of significant end-organ damage.  He opined that while it was possible that his hypertension was aggravated by his DM, at this time it could not be readily concluded without resorting to speculation.

In a December 2013 remand, the Board noted the examiner's prior opinion with regard to aggravation.  The Board requested that the Veteran be scheduled for an additional VA examination, with the examiner rendering an opinion as to whether it was at least as likely as not that the Veteran's hypertension was proximately due to, or the result of, his service-connected DM.  The examiner was to also indicate, as a clear and separate response, whether it was at least as likely as not that hypertension had been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected DM.

The Veteran was afforded the requested examination in April 2014.  Following examination, the following opinion was rendered:  The Veteran's hypertension was less likely as not caused by or due to his service-connected DM.  The examiner indicated that his hypertension predated his DM by five years per review of private treatment records.  She observed that the Veteran's most recent renal function tests in August 2013 were normal and his renal function tests were all in the normal range except for an isolated BUN of 8 in April 2009.  Causes for low BUN included overhydration, low protein diet, liver problems, muscle injury, and medications such as antibiotics and diuretics.  As to aggravation, the Veteran's hypertension was less likely as not aggravated by his service-connected DM.  She again noted that his renal function tests were normal. 

The matter was once again remanded in December 2015 for further development.  The Board found that the opinion rendered by the VA examiner at the Veteran's April 2014 examination was inadequate.  It noted that in the examination, the examiner indicated that the date of diagnosis for hypertension was "unknown," but noted that the Veteran reported that he had had hypertension since 1991.  The examiner found that the Veteran's hypertension was less likely than not related to his service-connected diabetes mellitus; in reaching that conclusion, the examiner stated that the Veteran's hypertension predated his diabetes by five years.  The Board noted that the examiner did not provide a date of diagnosis for diabetes mellitus in his opinion, and there was evidence, in the form of an October 2008 letter from the Veteran's physician, J.H.S., M.D., noting that the Veteran's diabetes diagnosis occurred in 1988.  Therefore, the examiner's reasoning that the Veteran's diagnosis of hypertension predated his diagnosis of DM was inadequate to support his conclusion.  The Board indicated that because of that, there was not substantial compliance with the Board's remand directives, and an adequate opinion had to be obtained.

The Board remanded this matter for the following opinions:  Whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected DM; whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected DM; and whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, was related to any incident of service, or began within one year after discharge from active service, or was directly caused by exposure to herbicides.  The examiner was advised that it was insufficient to conclude that a disability was not directly caused by herbicides by stating that the claimed disability was not on the list of diseases and conditions associated with herbicide exposure under VA regulations.

The requested opinion was obtained in February 2015.  The examiner indicated that the entire record was available for review.  He opined that it was less likely as not the Veteran's hypertension was secondary (or aggravated by DM) to his service-connected DM.  He noted that he had examined the Veteran for heart and hypertension allegations in April 2009 and found that his renal indices, i.e. BUN and Creatinine, were normal and opined a negative nexus for high blood pressure secondary to DM in that light.  Moreover, his BUN and Creatinine were also normal at 18 (10-20 range) and 1.3 (0.7-1.3 range) earlier, June 26, 2007.  He further noted that the Veteran's current values, as of September 2015, were even better than those of 2007 and 2009, i.e. BUN of 15 and Creatinine of 0.99.  Moreover, his EFGR values had always been normal through the latest of September 2015.  His hypertension was and remained essential or idiopathic in origin and in either instance not secondary to or aggravated by his DM in the absence of nephropathy.  He observed that a VA cardiologist had also performed a VA examination, and regarding the contention of hypertension, remarked that he concurred with his April 2009 opinion as it related to possible association with diabetes as well.  

The examiner also opined that it was less likely as not that the Veteran's hypertension began during active service, was related to any incident of service, or began within one year after discharge from active service, or was directly caused by exposure to herbicides.  He stated that he could not identify any, on review of the service treatment records, such incident of service so as to have caused future hypertension.  (Veteran gave date of onset of high blood pressure as being 1991-93 era when he saw him in 2009).  

With regard to the Veteran's belief as to a relationship between his hypertension to his service-connected DM, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected DM and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348. The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected DM or any other service-connected disability.  In contrast, the Board has obtained adequate and probative VA examination opinions in conjunction with the Veteran's claim.  The February 2015 VA examiner's opinion specifically stated that the Veteran's hypertension was not caused or aggravated by his service-connected DM and was not related to any incident of service, to include exposure to herbicides.  The Board is giving this opinion the most probative weight.   The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension, to include as secondary to service-connected DM, is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


